DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 Canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11,259,027 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application-17/576,671
Conflicting U.S. Patent No.  11,259,027
21. A decoder that receives a bitstream indicating how a coding tree unit was partitioned into coding units according to a partitioning structure that allows nodes to be split into coding units according to a partitioning structure that includes a rectangular coding unit, the decoder comprising: (a) at least one processor that decodes the coding tree units based upon said partitioning structure into coding units including said rectangular coding unit; (b) a first sample that corresponds one of a set of side neighboring samples to a respective one of the coding units that is on a first line between a predicted sample of said respective one of the coding units and said first sample; (c) a second sample that corresponds one of a set of top neighboring samples to said respective one of the coding units that is on a second line between said predicted sample of said respective one of the coding units and said second sample; (d) wherein said first sample, said second sample, and said predicted sample are arranged to form a plane; (e) wherein said first line is different than said second line; (f) wherein said first line is free from being based upon any of the said set of side neighboring samples nor any samples along said first line, and said second line is free from being based upon any of said set of top neighboring samples nor any samples along said second line; (g) wherein said predicted sample is based upon said first sample and said second sample.
1. A decoder that receives a bitstream indicating how a coding tree unit was partitioned into coding units according to a partitioning structure that allows nodes to be split into coding units according to a partitioning structure that includes a rectangular coding unit, the decoder comprising: at least one processor that decodes the coding tree units based upon said partitioning structure into coding units including said rectangular coding unit and a plane; the plane determined by the at least one processor using (1) a first point on a first line and (2) a second point on a second line; where the processor determines the first line using a first set of samples corresponding to side neighboring samples to one of the coding unit, and determines a second line using a second set of samples corresponding to top neighboring samples of one of the coding unit, where the first line is free from being based upon all of the second set of samples, wherein the second line is free from being based upon all of the first set of samples, and wherein the first line is different than the second line.


It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/576,671 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/   Primary Examiner, Art Unit 2487